DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 recites the limitation "the bend" in line 1 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-17, 19-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nageri (US 20180028820), cited in IDS.
Regarding claim 1, Nageri discloses a connector assembly 144 comprising: a connector body 314 having an elongated shape with a first end, an opposing second end and a longitudinal axis (Figs. 3A-C, abstract, A connector assembly includes a connector housing having longitudinal axis and a port for receiving a proximal end of a lead having terminals electrically insulated from one another. A lumen extends along the longitudinal axis. Contacts are disposed in the housing and electrically insulated from one another. The contacts couple to the terminals when the proximal end is received within the lumen. The contact includes a contact ring and ball-spring assemblies distributed around the contact ring), the connector body defining a port 304 at the first end configured and arranged to receive a proximal portion of a lead 106, 106’ or lead extension 324  (Figs. 3A-C, section 0043, the header defines one or more ports into which the proximal end(s) of the one or more lead bodies with terminals can be inserted, as shown by directional arrows, in order to gain access to the connector contacts disposed in the one or more connector assemblies); and a plurality of contact assemblies 316 axially spaced-apart within the connector body and collectively forming a lumen that extends from the port along the longitudinal axis of the connector body (Section 0005, At least one of the plurality of contacts is configured and arranged to couple to at least one of the plurality of terminals when the proximal end of the lead or lead extension is received within the lumen of the connector housing), each contact assembly comprising a contact housing, and a spring contact disposed within contact housing 400 and having a contact region 410 that extends diagonally with respect to the 
Concerning claim 2, Nageri discloses the contact housing 400 comprises a first sidewall 404 , an opposing second sidewall 406, an outer circumferential surface extending between the first and second sidewalls, and an inner circumferential surface also extending between, and inset from, the first and second sidewalls and forming a portion of the lumen 426 , the inner circumferential surface defining a pocket bound by the first sidewall and the second sidewall, and the spring contact is disposed in the pocket and further comprises a first bend, a second bend, with the contact region 
With respect to claim 3, Nageri discloses the contact region is configured and arranged to flex radially outward into the pocket when physically contacting a lead or lead extension received by the port and inserted into the lumen (Figs. 4A-B, 5-6, section 0053, 0055, the biasing member takes the form of a helical compression spring. As noted above, the spring constant may be adjustable or modified prior to assembly, which in turn would require either more or less force to move the ball outward toward the inner surface of the contact ring during insertion, withdrawal, or both of the lead or lead extension, The arrow indicates the insertion or withdrawal direction of the lead or lead extension into the contact).
Regarding claim 4, Nageri discloses at least one of the first bend or the second bend is configured and arranged to slide circumferentially along the pocket when the contact region flexes radially outward (Figs. 4A-B, 5-6, section 0053, 0055, the biasing member takes the form of a helical compression spring. As noted above, the spring constant may be adjustable or modified prior to assembly, which in turn would require 
Concerning claim 5, Nageri discloses at least one of the first bend or the bend is attached to the pocket (Figs. 4A-B, 5-6, section 0053, 0055, the biasing member takes the form of a helical compression spring. As noted above, the spring constant may be adjustable or modified prior to assembly, which in turn would require either more or less force to move the ball outward toward the inner surface of the contact ring during insertion, withdrawal, or both of the lead or lead extension, The arrow indicates the insertion or withdrawal direction of the lead or lead extension into the contact).
With respect to claim 6, Nageri discloses the spring contact comprises at least two first bends and at least two second bends (Figs. 4A-B, 5-6, section 0053, 0055, the biasing member takes the form of a helical compression spring. As noted above, the spring constant may be adjustable or modified prior to assembly, which in turn would require either more or less force to move the ball outward toward the inner surface of the contact ring during insertion, withdrawal, or both of the lead or lead extension, The arrow indicates the insertion or withdrawal direction of the lead or lead extension into the contact).
Regarding claim 7, Nageri discloses the spring contact has a first end and an opposing second end, wherein the first end is urged to press against the interior surface of the first sidewall, and wherein the second end is urged to press against the interior surface of the second sidewall (Figs. 4A-B, 5-6, section 0053, 0055, the biasing 
Concerning claim 8, Nageri discloses the spring contact is formed as a continuous loop of material (Fig. 5, section 0053, biasing member takes the form of a helical compression spring).
With respect to claim 9, Nageri discloses the plurality of contact assemblies comprises a first contact assembly and a second contact assembly, and further comprising a seal disposed between the first contact assembly and the second contact assembly (Figs. 1, 3A).
Regarding claim 10, Nageri discloses a lead 306 or a lead extension 324 having a proximal portion and a distal portion, wherein the proximal portion of the lead or the lead extension comprises a plurality of terminals 310 electrically insulated from one another (section 0031, the proximal end of the one or more lead bodies can be plugged to make an electrical connection via connector contacts e.g., 316 in FIG. 3A disposed in the connector assembly and terminals e.g., 310 in FIG. 3A on each of the one or more lead bodies); and the connector assembly 102, 102’ (Figs. 3A-C, abstract, A connector assembly includes a connector housing having longitudinal axis and a port for receiving a proximal end of a lead having terminals electrically insulated from one another. A lumen extends along the longitudinal axis. Contacts are disposed in the housing and 
Concerning claim 11, Nageri discloses a control module coupled to the lead assembly, the control module comprising a housing, and an electronic subassembly disposed in the housing.(Fig. 1, section 0030, The control module typically includes an electronic subassembly and an optional power source disposed in a sealed housing. In FIG. 1, two lead bodies are shown coupled to the control module).
With respect to claim 12, Nageri discloses the connector assembly 144 of the lead assembly is part of the control module (Fig. 1, section 0031, The control module typically includes one or more connector assemblies into which the proximal end of the one or more lead bodies can be plugged to make an electrical connection via connector contacts e.g., 316 in FIG. 3A disposed in the connector assembly and terminals e.g., in FIG. 3A on each of the one or more lead bodies).
Regarding claim 13, Nageri discloses the lead assembly comprises the lead 306 and the electrical stimulation system further comprises a lead extension 324 coupleable to the control module and the lead (Fig. 3C), wherein the connector assembly is part of the lead extension (Fig. 3C, section 0032, one or more lead extensions  (see FIG. 3C) can be disposed between the one or more lead bodies and the control module to extend the distance between the one or more lead bodies and the control module).
Concerning claim 14, Nageri discloses a contact housing defining a lumen through the contact housing and a longitudinal axis along the lumen (abstract, A lumen extends along the longitudinal axis. Contacts are disposed in the housing and 
With respect to claim 15, Nageri discloses a plurality of the contact assemblies 144 of claim 14 arranged in a transverse array with the lumens of the contact housings of the contact assemblies being spaced apart and parallel to each other (Figs. 1, 3A).

Concerning claim 17, Nageri discloses a connector body 314 having an elongated shape with a first end, an opposing second end, an inner circumferential wall, and a longitudinal axis (Figs. 3A-C, abstract, A connector assembly includes a connector housing having longitudinal axis and a port for receiving a proximal end of a lead having terminals electrically insulated from one another. A lumen extends along the longitudinal axis. Contacts are disposed in the housing and electrically insulated from one another. The contacts couple to the terminals when the proximal end is received within the lumen. The contact includes a contact ring and ball-spring assemblies distributed around the contact ring), the connector body defining a port 304 at the first end configured and arranged to receive a proximal portion of a lead 106, 106’ or lead extension 324 , the port opening to a cavity defined within the connector body and bound, in part, by the inner circumferential wall (Figs. 3A-C, section 0043, the header defines one or more ports into which the proximal end(s) of the one or more lead bodies with terminals can be inserted, as shown by directional arrows, in order to gain access to the connector contacts disposed in the one or more connector assemblies); and a first contact assembly and a second contact assembly axially spaced-apart from one another within the cavity of the connector body and collectively forming a lumen that extends from the port along the longitudinal axis of the connector body (Fig. 1, 3A), the first and second contact assemblies each comprising a contact housing 400 having a first sidewall, an opposing second sidewall, and an outer circumferential surface, the 
Regarding claim 19, Nageri discloses advancing a lead to a target stimulation location within a patient, the lead comprising a plurality of electrodes 134 disposed along a distal portion of the lead 104 (Figs. 1-2, section 0030, the lead including a paddle body and one or more lead bodies coupling the control module to the paddle body. The paddle body and the one or more lead bodies form the lead. The paddle body typically includes a plurality of electrodes that form an array of electrodes), a plurality of terminals 310 disposed along a proximal portion of the lead, (Figs. 3A-C)  and a plurality of conductors electrically coupling the plurality of terminals to the plurality of electrodes (Section 0039, Conductive wires extend from the terminals e.g., 310 in FIG. 3A to the electrodes); coupling the proximal portion of the lead to the connector assembly  (Figs. 3A-C) of claim 1; and stimulating patient tissue using the plurality of electrodes (Section 0030, the electrical stimulation system includes a control module e.g., a stimulator or pulse generator and a lead).
Concerning claim 20, Nageri discloses coupling the lead 106, 422 to the connector assembly 144 comprises physically contacting at least one of the plurality of terminals 310 to the contact region 412 of the spring contact 410 of at least one of the .
Claim Objections
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON ERIC C MORALES whose telephone number is (571)272-3107.  The examiner can normally be reached on Monday-Friday 830AM-530PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JON ERIC C MORALES/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        


/J.C.M/Primary Examiner, Art Unit 3792